OPINION ON REHEARING
                                                                         FILED
                                                                     Oct 13 2017, 9:31 am

                                                                         CLERK
                                                                     Indiana Supreme Court
                                                                        Court of Appeals
                                                                          and Tax Court




ATTORNEY FOR APPELLANTS                                   ATTORNEYS FOR APPELLEE
Gary M. Selig                                             Curtis T. Hill, Jr.
Indianapolis, Indiana                                     Attorney General of Indiana
                                                          Frances Barrow
                                                          Deputy Attorney General
                                                          Indianapolis, Indiana



                                            IN THE
    COURT OF APPEALS OF INDIANA

Robert Bowman, Tommy                                      October 13, 2017
Maurry, and Jacob Murphy,                                 Court of Appeals Case No.
et al.,                                                   49A02-1606-MI-1463
Appellants-Respondents,                                   Appeal from the Marion Superior
                                                          Court
        v.                                                The Honorable Marc T.
                                                          Rothenberg, Judge
State of Indiana,                                         Trial Court Cause Nos.
Appellee-Petitioner                                       49G02-1602-MI-4868
                                                          49G02-1602-MI-4926



Baker, Judge.




Court of Appeals of Indiana | Opinion On Rehearing 49A02-1606-MI-1463 | October 13, 2017     Page 1 of 2
[1]   The State has filed a petition for rehearing in this case. We grant the petition

      for the limited purpose of withdrawing footnote three of our original opinion.

      That footnote did not affect our analysis or holding, and its omission does not

      either. In all other respects, we deny the State’s petition for rehearing.


      Bailey, J., and Altice, J., concur.




      Court of Appeals of Indiana | Opinion On Rehearing 49A02-1606-MI-1463 | October 13, 2017   Page 2 of 2